yMAINE	SUPREME	JUDICIAL	COURT	                                      Reporter	of	Decisions	
Decision:	 2018 ME 72 
Docket:	   Som-17-240	
Argued:		  December	13,	2017	
Decided:	  May	24,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      MAUREEN	D.	DAVIS	
                                                	
                                               v.	
                                                	
                                     BENNIE	C.	MCGUIRE	III	
	
	
HJELM,	J.		

        [¶1]	 	 Maureen	 D.	 Davis	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Skowhegan,1	Stanfill,	J.)	dismissing,	for	lack	of	standing,	her	complaint	seeking	

to	be	determined	a	de	facto	parent	of	her	grandson.		See	19-A	M.R.S.	§	1891(2)	

(2017).	 	 Davis	 argues	 that	 the	 court	 erred	 by	 concluding	 after	 a	 contested	

hearing	that	she	failed	to	establish	that	she	has	standing	to	proceed	to	a	plenary	

hearing	and	that	the	court	improperly	held	her	to	a	greater	standard	than	that	

to	which	an	unrelated	third	party	would	be	held.		We	affirm	the	judgment.			




    1		In	the	captions	of	several	orders	issued	in	this	matter,	including	the	judgment,	the	court	location	

is	designated	as	Waterville	rather	than	Skowhegan.		The	case,	however,	was	filed	as,	and	remained,	a	
Skowhegan	proceeding.			
2	

                                              I.		BACKGROUND	

          [¶2]		The	following	facts	are	either	undisputed	or	drawn	from	the	court’s	

findings	of	fact,	all	of	which	are	supported	by	the	record.2		See	Thorndike	v.	Lisio,	

2017 ME 14,	¶	2,	154 A.3d 624.			

          [¶3]		Davis’s	daughter,	Danielle,	gave	birth	to	a	boy	in	December	of	2007.		

Bennie	C.	McGuire	III	is	the	child’s	father.		In	2008,	Danielle	filed	a	complaint	to	

determine	parental	rights	and	responsibilities	and	child	support.		In	2009,	by	

agreement	of	Danielle	and	McGuire,	the	District	Court	(Skowhegan,	Carlson,	M.)	

entered	a	judgment	awarding	Danielle	sole	parental	rights	and	responsibilities,	

with	no	rights	of	contact	to	McGuire,	and	ordering	McGuire	to	pay	Danielle	child	

support.		Danielle	died	in	early	August	of	2016.			

          [¶4]		Davis	has	consistently	been	involved	in	the	child’s	life.		For	example,	

the	child	frequently	stayed	overnight	 at	Davis’s	home,	where	 Davis	 provided	

the	child	with	his	own	space	and	allowed	him	to	keep	belongings.		The	child’s	

address	 for	 purposes	 of	 school	 and	 extracurricular	 activities,	 however,	 was	

Danielle’s,	and	he	refers	to	Davis	as	his	grandmother.		Further,	before	Danielle’s	




     2	 	 After	 the	 court	 issued	 its	 judgment,	 which	 contained	 findings	 of	 fact,	 Davis	 filed	 a	 properly	

formulated	motion	for	further	findings	and	conclusions	of	law,	see	M.R.	Civ.	P.	52(b),	which	the	court	
denied.		With	respect	to	facts	in	dispute,	we	therefore	do	not	attribute	findings	to	the	court	beyond	
those	articulated	in	its	judgment.		See	Ehret	v.	Ehret,	2016 ME 43,	¶	9,	135 A.3d 101.	
                                                                                       3	

death	 Davis	 did	 not	 seek	 formal	 recognition	 as	 a	 parent	 to	 the	 child,	 and	

Danielle	 did	 not	 indicate	 informally	 that	 she	 regarded	 Davis	 as	 the	 child’s	

parent.			

      [¶5]	 	 Less	 than	 one	 week	 after	 Danielle	 died,	 Davis	 filed	 an	 ex	 parte	

petition	in	the	Somerset	County	Probate	Court	seeking	temporary	guardianship	

of	the	child.		In	her	petition,	Davis	alleged	that	the	child	had	resided	both	with	

her	and	with	Danielle	since	his	birth	and	that	McGuire	had	not	participated	in	

the	child’s	life	during	the	past	eight	years	other	than	a	handful	of	visits	with	the	

child	in	Maine.		The	court	(Washburn,	J.)	granted	Davis	a	six-month	temporary	

guardianship	of	the	child.			

      [¶6]		Upon	learning	of	the	order	of	temporary	guardianship	several	days	

after	it	was	issued,	McGuire	filed	a	petition	to	terminate	the	guardianship.		The	

Probate	 Court	 commenced	 a	 hearing	 on	 McGuire’s	 petition,	 but	 before	 the	

hearing	 could	 be	 completed,	 Davis	 filed	 a	 complaint	 in	 the	 District	 Court	 in	

Skowhegan	seeking	an	adjudication	that	she	is	a	de	facto	parent	of	the	child	and	

an	 order	 establishing	 parental	 rights	 and	 responsibilities	 and	 child	 support.		

McGuire	filed	an	answer	to	Davis’s	complaint	and	a	motion	to	dismiss	for	lack	

of	standing.		Both	Davis’s	complaint	and	McGuire’s	answer	were	accompanied	

by	affidavits.		See	19-A	M.R.S.	§§	1891(2)(A),	(B).			
4	

       [¶7]		Pursuant	to	the	Home	Court	Act,	see	4	M.R.S.	§	152(5-A)	(2017),	the	

Probate	Court	case	was	transferred	to	the	District	Court	in	Skowhegan,	which	

conducted	 a	 consolidated	 hearing	 (Kelly,	 J.)	 on	 Davis’s	 guardianship	 petition	

and	 McGuire’s	 petition	 to	 terminate	 the	 temporary	 guardianship.	 	 While	 the	

hearing	 was	 ongoing,	 the	 parties	 reached	 an	 agreement	 for	 a	 temporary	

co-guardianship,	which	the	court	accepted	and	entered	as	an	order	that	made	

Davis	 and	 McGuire	 the	 child’s	 co-guardians	 until	 February	 of	 2017	 and	

provided	 that	 the	 child	 would	 move	 to	 Ohio	 with	 McGuire	 in	 late	 December	

of	2016.	 	 The	 order	 stayed	 all	 deadlines	 in	 the	 de	 facto	 parenthood	 case	 and	

continued	 the	 case	 to	 February	 for	 either	 an	 uncontested	 hearing	 or	 a	 case	

management	 conference,	 specifically	 reserving	 the	 issue	 of	 standing.	 	 The	

parties’	 agreement	 subsequently	 faltered,	 however,	 as	 was	 demonstrated	 in	

early	December	of	2016	when	McGuire	filed	a	motion	for	contempt,	which	the	

court	ultimately	denied	after	holding	a	hearing	the	following	month.			

       [¶8]		With	the	resumption	of	proceedings	on	Davis’s	de	facto	parenthood	

complaint,	 the	 court	 (Stanfill,	 J.)	 issued	 a	 written	 order	 on	 standing.	 	 In	 the	

order,	the	court	stated	that	based	on	its	review	of	the	parties’	affidavits	filed	

with	 the	 complaint	 and	 the	 answer,	 it	 “has	 serious	 concerns	 whether	

Ms.	Davis’s	role	has	historically	been	as	a	loving	and	involved	grandparent	or	
                                                                                                               5	

as	a	de	facto	parent.”		For	that	reason,	the	court	scheduled	a	hearing	pursuant	

to	 section	 1891(2)(C)	 for	 the	 court	 “to	 determine”	 whether	 Davis	 satisfied	

specified	aspects	of	the	standing	framework.			

        [¶9]	 	 At	 the	 resulting	 hearing,	 held	 in	 March	 of	 2017,	 both	 parties	

testified,	 and,	 by	 agreement,	 the	 record	 included	 transcripts	 from	 the	 earlier	

proceedings	held	in	both	the	Probate	Court	and	the	District	Court.3		Later	that	

month,	the	court	entered	 a	judgment	 dismissing	Davis’s	de	facto	parenthood	

complaint	for	lack	of	standing.		The	order	contained	a	number	of	findings	of	fact	

and	reiterated	that	the	purpose	of	the	hearing	was	for	the	court	“to	determine	

those	facts”	that	were	controverted.			

        [¶10]		In	its	judgment,	the	court	addressed	the	separate	statutory	criteria	

that	must	be	met	for	a	party	to	establish	de	facto	parenthood.		See	19-A	M.R.S.	

§	1891(3)	(2017).		But	see	infra	n.7.		The	court	found	that	Davis	had	presented	

prima	facie	evidence		

        that	 she	 has	 engaged	 in	 consistent	 caretaking	 of	 [the	 child];	 that	
        there	is	a	bonded	and	dependent	relationship	between	Ms.	Davis	
        and	[the	child]	that	was	fostered	by	[the	child’s]	mother	Danielle;	
        that	[Davis]	accepts	full	and	permanent	responsibility	of	the	child	
        without	 expectation	 of	 financial	 compensation;	 and	 that	 the	


   3		The	court’s	consideration	of	evidence	presented	in	a	separate	proceeding	is	permissible	where	

the	 parties	 agree	 to	 that	 enhanced	 record.	 	 See	 Cabral	 v.	 L’Heureux,	 2017 ME 50,	 ¶¶	 11	 n.4,	 12,	
157 A.3d 795.			
6	

      continuing	relationship	between	Ms.	Davis	and	[the	child]	is	in	his	
      best	interest.				
	
The	court	also	found,	however,	that	Davis	did	not	present	“prima	facie	evidence	

that	[the	child]	resided	with	her	for	a	significant	period	of	time”	or		

      that	 Danielle	 understood,	 acknowledged	 or	 accepted	 that	 or	
      behaved	as	though	Ms.	Davis	was	[the	child’s]	parent	as	opposed	to	
      a	 loving,	 involved	 and	 supportive	 grandparent.	 .	 .	 .	 [A]lthough	 it	
      appears	that	Danielle	relied	heavily	on	Ms.	Davis	for	help	with	[the	
      child],	taking	care	of	him	after	school,	getting	him	to	events,	and	the	
      like,	there	is	little	evidence	that	Danielle	saw	Ms.	Davis	as	a	parent,	
      with	rights	equal	to	hers,	as	opposed	to	a	wonderful	and	important	
      grandmother	who	provided	consistent	support	and	assistance.		
	
The	 court	 further	 found	 that,	 given	 the	 child’s	 bond	 with	 Davis,	 the	 child’s	

separation	from	her	would	cause	him	“despair.”		Following	from	its	finding	that	

McGuire	is	a	fit	and	competent	parent,	the	court	concluded	that	the	best	interest	

of	the	child	by	itself	is	nonetheless	insufficient	to	confer	standing	on	Davis.			

      [¶11]	 	 Because	 the	 court	 concluded	 that	 Davis	 failed	 to	 prove	 several	

elements	 necessary	 to	 establish	 her	 standing	 to	 proceed	 with	 the	 de	 facto	

parenthood	 claim,	 the	 court	 dismissed	 the	 complaint.	 	 Davis	 moved	 for	

additional	 findings	 and	 to	 amend	 the	 judgment.	 	 See	 M.R.	 Civ.	P.	52,	 59.	 	 The	
                                                                                                    7	

court	denied	the	motion,	see	supra	n.2,	and	Davis	timely	appealed	to	us.		M.R.	

App.	P.	2(b)(3)	(Tower	2016).4			

                                         II.		DISCUSSION	

	         [¶12]		In	this	case,	we	consider	for	the	first	time	the	process	required	by	

the	Maine	Parentage	Act	(MPA),	see	19-A	M.R.S.	§§	1831-1939	(2017),5	when	a	

party	seeks	a	court	adjudication	that	he	or	she	is	a	de	facto	parent.		The	aspect	

of	 the	 judicial	 process	 at	 issue	 here	 is	 the	 determination	 of	 standing.	 	 To	

consider	 Davis’s	 challenges	 to	 the	 court’s	 conclusion	 that	 she	 did	 not	

demonstrate	her	standing	to	proceed	with	the	de	facto	parenthood	complaint,	

we	must	first	examine	the	standards	of	proof	created	by	the	MPA	prescribing	

what	 Davis	 was	 required	 to	 show	 to	 establish	 standing.	 	 Against	 those	 legal	

standards	that	we	draw	from	the	statute,	we	will	then	consider	Davis’s	specific	

challenges.	

A.        Standard	of	Proof	to	Establish	Standing	

          [¶13]	 	 Pursuant	 to	 the	 framework	 described	 both	 in	 our	 de	 facto	

parenthood	decisions	that	predated	the	enactment	of	the	MPA	and	now	in	the	



     4		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

before	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).			
     5		The	Maine	Parentage	Act	(MPA)	became	effective	July	1,	2016.		See	P.L.	2015,	ch.	296,	§§	A-1,	

D-1.			
8	

MPA	itself,	a	party	who	files	a	complaint	to	be	adjudicated	a	de	facto	parent	of	

a	child	must	make	an	initial	showing	of	standing	that	will	determine	whether	

the	court	will	hold	a	plenary	hearing	on	the	ultimate	question	of	whether	that	

person	is	a	de	facto	parent.		See	19-A	M.R.S.	§	1891;	e.g.,	Pitts	v.	Moore,	2014 ME
59,	¶	35,	90 A.3d 1169 (plurality	opinion);6	Philbrook	v.	Theriault,	2008 ME 152,	

¶¶	19-22,	957 A.2d 74.		The	requirement	of	a	preliminary	showing	of	standing	

is	a	function	of	the	principle	that	a	parent	has	a	fundamental	right	to	raise	his	

or	 her	 child.	 	 Troxel	 v.	 Granville,	 530 U.S. 57,	 66	 (2000)	 (plurality	 opinion);	

Rideout	v.	Riendeau,	2000 ME 198,	¶	18,	761 A.2d 291 (“[T]he	right	to	direct	and	

control	a	child’s	upbringing	is	a	‘fundamental’	liberty	interest	protected	by	the	

Due	Process	Clause.”).			

        [¶14]	 	 By	 itself,	 a	 third	 party’s	 assertion	 of	 de	 facto	 parenthood	 rights	

results	 in	 a	 disruption	 of	 the	 parent-child	 relationship	 because	 it	 “forc[es]	 a	

parent	to	expend	time	and	resources	defending	against	a	third-party	claim	to	a	

child	[and]	is	itself	an	infringement	on	the	fundamental	right	to	parent.”		Pitts,	

2014 ME 59,	¶	35,	90 A.3d 1169;	see	also	Rideout,	2000 ME 198,	¶	30,	761 A.2d
6 	The	nature	of	the	showing	necessary	for	a	judicial	determination	of	de	facto	parenthood	was	

articulated	in	a	plurality	opinion	in	Pitts	v.	Moore,	2014 ME 59,	90 A.3d 1196.		A	majority	of	the	Court,	
comprising	those	who	joined	the	plurality	and	concurring	opinions,	id.	¶¶	35,	42,	took	the	view	that	
standing	must	be	established	preliminarily	to	any	adjudication	of	the	de	facto	parenthood	claim	itself.		
That	aspect	of	our	opinion	in	Pitts	is	therefore	authoritative.	
                                                                                                           9	

291	(addressing	the	same	effect	of	a	third-party	claim	brought	pursuant	to	the	

Grandparents	Visitation	Act,	19-A	M.R.S.	§§	1801-1805	(2017)).		Accordingly,	

to	 protect	 “against	 unwarranted	 intrusions	 into	 an	 intact	 family’s	 life,”	 see	

Rideout,	2000 ME 198,	¶	30,	761 A.2d 291,	we	developed	the	requirement	of	

standing	that	requires	the	petitioner	to	demonstrate	an	entitlement	to	proceed	

with	 the	 claim	 itself.	 	 That	 requirement	 is	 now	 codified	 in	 the	 MPA.	 	 See	

19-A	M.R.S.	§	1891(2);	L.D.	1017,	Enacted	Law	Summary	(127th	Legis.	2015)	

(stating	 that	 the	 MPA	 “codifies	 the	 de	 facto	 parent	 doctrine,	 now	 firmly	

established	by	case	law,	to	require	an	explicit	determination	of	standing	as	a	

prerequisite	for	maintaining	an	action”);	see	also	infra	n.8.	

        [¶15]	 	 Pursuant	 to	 section	 1891(2)(C)	 of	 the	 MPA,	 to	 demonstrate	

standing,	 the	 party	 claiming	 de	 facto	 parenthood	 must	 present	 “prima	 facie	

evidence”	of	the	statutory	elements	that	are	necessary	to	ultimately	establish	

the	 existence	 of	 a	 de	 facto	 parent	 relationship	 with	 the	 child.7	 	 That	 statute	


   7		In	our	case	law	that	preceded	the	2017	enactment	of	the	MPA,	which	contains	the	statutory	

authority	governing	de	facto	parenthood,	we	discussed	what	a	petitioner	is	required	to	prove	to	be	
adjudicated	as	a	de	facto	parent	so	that	the	state	does	not	unconstitutionally	intrude	into	the	parent’s	
fundamental	relationship	with	his	or	her	child.		In	those	cases,	we	held	that,	in	order	to	establish	the	
compelling	 state	 interest	 needed	 to	 justify	 governmental	 interference	 with	 a	 parent-child	
relationship,	 the	 petitioner	 must	 prove	 the	 existence	 of	 “exceptional	 circumstances.”	 	 See,	 e.g.,	
Thorndike	v.		Lisio,	2017 ME 14,	¶¶	17,	19,	154 A.3d 624;	Kilborn	v.	Carey,	2016 ME 78,	¶¶	17,	22,	
140 A.3d 461.		In	another	case,	a	plurality	opinion	and	a	dissenting	opinion	each	expressed	the	view	
that,	for	a	de	facto	parenthood	adjudication	to	be	constitutional,	the	exceptional	circumstance	must	
be	harm	to	the	 child	in	the	absence	of	such	an	adjudication.		Pitts,	2014 ME 59,	¶¶	14-17,	29,	36,	
61-65,	90 A.3d 1169.	
10	

prescribes	a	multi-step	process	for	the	determination	of	standing.		19-A	M.R.S.	

§	 1891.	 	 First,	 the	 claimant	 is	 required	 to	 file	 an	 affidavit	 along	 with	 the	

complaint,	 stating	 “specific	 facts”	 that	 track	 the	 elements	 of	 a	 de	 facto	

parenthood	 claim.	 	 Id.	 §	 1891(2)(A).	 	 Next,	 the	 adverse	 party	 may	 file	 a	

responsive	affidavit	along	with	a	responsive	pleading.		Id.	§	1891(2)(B).		Finally,	

the	court	is	to	review	the	parties’	submissions	and	either	make	a	determination	

based	 on	 the	 parties’	 submissions	 whether	 the	 claimant	 has	 demonstrated	

standing,	or,	“in	its	sole	discretion,	if	necessary	and	on	an	expedited	basis,	hold	

a	 hearing	 to	 determine	 disputed	 facts	 that	 are	 necessary	 and	 material	 to	 the	

issue	of	standing.”		Id.	§	1891(2)(C).			




   The	statutory	elements	of	proof	of	de	facto	parenthood	found	in	19-A	M.R.S.	§	1891(3)	(2017),	
however,	 do	 not	 explicitly	 include	 these	 factors.	 	 See,	 e.g.,	 Kilborn,	 2016 ME 78,	 ¶¶	 1	 n.1,	 25	 n.7,	
140 A.3d 461 (pointing	out	that	the	MPA’s	formulation	of	de	facto	parenthood	does	not	require	a	
showing	of	harm	to	the	child).		Our	case	law	explained	that	an	exceptional	circumstance	requires	
proof	 “that	 the	 child’s	 life	 would	 be	 substantially	 and	 negatively	 affected	 if	 the	 person	 who	 has	
undertaken	a	permanent,	unequivocal,	committed,	and	responsible	parental	role	in	that	child’s	life	is	
removed	 from	 that	 role.”	 	 Id.	 ¶	 22	 (quotation	 marks	 omitted).	 	 Section	 1891(3)	 describes	 the	
relationship	 between	 the	 putative	 de	 facto	 parent	 and	 the	 child	 in	 the	 same	 way,	 but	 omits	 any	
reference	to	the	effect	that	the	removal	of	that	person	from	the	child’s	life	would	have	on	the	child.	

   This	 leaves	 the	 question	 of	whether	 proof	 of	 the	 statutory	 elements	 alone	 is	a	 constitutionally	
adequate	foundation	for	a	de	facto	parenthood	determination,	or	whether	a	petitioner	must	prove	
something	more	than	those	statutory	elements	to	make	the	statute	constitutional	as	applied.		We	do	
not	reach	this	question	because,	as	the	court	correctly	determined,	Davis’s	submissions	do	not	satisfy	
even	the	statutory	criteria	for	standing,	and	so	this	case	is	not	an	occasion	to	consider	whether,	to	be	
constitutionally	 applied,	 a	 petitioner	 for	 de	 facto	 parenthood	 must	 prove	 factors	 beyond	 those	
articulated	in	the	statute.		
                                                                                      11	

      [¶16]	 	 To	 consider	 the	 merits	 of	 Davis’s	 contention	 on	 appeal	 that	 the	

court	erred	by	concluding	that	she	had	 not	met	her	burden	of	proof	to	show	

standing,	 we	 must	 examine	 the	 standards	 of	 proof	 by	 which	 her	 evidence	 of	

standing	must	be	assessed	pursuant	to	the	MPA.		The	issue	arises	because	of	

the	 language	 in	 section	 1891(2)	 that	 bears	 on	 the	 standard	 of	 proof	 that	 the	

claimant	 must	 satisfy	 in	 the	 standing	 analysis.	 	 As	 is	 noted	 above,	 section	

1891(2)(C)	 provides	 that	 in	 making	 its	 standing	 determination	 based	 on	 the	

parties’	 affidavits	 and	 pleadings,	 the	 court	 decides	 whether	 the	 claimant	 has	

presented	“prima	facie	evidence”	of	a	de	facto	parenthood	relationship	with	the	

child.		If,	however,	the	court	 exercises	its	discretion	to	hold	a	hearing	on	the	

question	of	standing,	the	court	will	“determine	disputed	facts.”		Id.	§	1891(2)(C)	

(emphasis	 added).	 	 Because	 the	 Legislature	 has	 described	 the	 standards	 of	

proof	in	two	different	ways	depending	on	the	form	of	the	evidence	presented	

to	the	court,	we	must	construe	this	aspect	of	the	statute	to	determine	if	those	

standards	are	different	in	substance.			

      [¶17]		The	goal	of	statutory	interpretation	is	to	determine	and	give	effect	

to	the	Legislature’s	intent.		See	Dickau	v.	Vt.	Mut.	Ins.	Co.,	2014 ME 158,	¶	19,	

107 A.3d 621.	 	 “Among	 the	 many	 sources	 we	 may	 consult	 to	 determine	 that	

legislative	intent,	we	first	determine	if	the	language	of	the	statute	.	.	.	is	plain	
12	

and	 unambiguous.”	 	 Id.	 	 When	 examining	 the	 plain	 language	 of	 a	 statute,	 we	

“tak[e]	 into	 account	 the	 subject	 matter	 and	 purposes	 of	 the	 statute,	 and	 the	

consequences	 of	 a	 particular	 interpretation,”	 id.	 ¶	 21,	 with	 the	 objective	 to	

“avoid	absurd,	illogical	or	inconsistent	results,”	Wong	v.	Hawk,	2012 ME 125,	

¶	8,	 55 A.3d 425  (quotation	 marks	 omitted).	 	 “If	 the	 statutory	 language	 is	

ambiguous,	 meaning	 that	 it	 is	 reasonably	 susceptible	 to	 multiple	

interpretations,	or	is	silent	on	a	particular	point,	we	will	then	consider	other	

indicia	 of	 legislative	 intent	 including	 the	 purpose	 of	 the	 statute.”	 	 Griffin	 v.	

Griffin,	2014 ME 70,	¶	18,	92 A.3d 1144 (quotation	marks	omitted).			

       [¶18]	 	 Taken	 by	 itself,	 the	 Legislature’s	 designation	 of	 the	 standard	 of	

proof	 that	 the	 court	 must	 apply	 at	 a	 contested	 evidentiary	 hearing	 is	 not	

ambiguous:	the	plain	language	of	the	statute’s	description	of	that	standard	is	

one	of	persuasion	because	the	statute	calls	for	the	court	to	“determine”—i.e.,	

find—the	facts.		19-A	M.R.S.	§	1891(2)(C).		There	may	be	a	latent	ambiguity	in	

this	provision,	however,	because	the	standard	of	proof	applicable	to	a	standing	

determination	 conducted	 solely	 on	 the	 parties’	 written	 submissions	 is	 the	

presentation	 of	 “prima	 facie	 evidence.”	 	 Id.	 	 In	 some	 contexts,	 this	 means	

meeting	merely	a	burden	of	producing	evidence	that,	if	believed,	would	satisfy	

the	 greater	 burden	 of	 persuasion.	 	 See,	 e.g.,	 Camden	 Nat’l	 Bank	 v.	 Weintraub,	
                                                                                        13	

2016 ME 101,	¶	11,	143 A.3d 788 (stating	that	to	make	a	“prima	facie	case”	as	

required	 by	 the	 anti-SLAPP	 statute,	 see	 14	 M.R.S.	 §	 556	 (2017),	 the	 claimant	

must	 present	 “only	 some	 evidence	 on	 every	 element	 of	 proof	 necessary	 to	

obtain	the	desired	remedy,”	without	regard	to	the	reliability	or	credibility	of	

the	evidence	(quotation	marks	omitted));	Lougee	Conservancy	v.	CitiMortgage,	

Inc.,	 2012 ME 103,	 ¶	 12,	 48 A.3d 774  (stating	 that	 to	 defeat	 a	 motion	 for	

summary	judgment,	a	plaintiff	must	satisfy	the	“prima	facie	evidence	standard	

[that].	.	.	requires	proof	only	of	enough	evidence	to	allow	the	fact-trier	to	infer	

the	 fact	 at	 issue	 and	 rule	 in	 the	 party's	 favor”).	 	 The	 resulting	 question	 is	

whether	 in	 the	 MPA	 the	 Legislature	 intended	 to	 impose	 two	 different	

evidentiary	standards	when	the	court	makes	a	determination	of	standing:	the	

lesser	standard	of	production	when	the	court	makes	that	determination	based	

on	 the	 parties’	 written	 submissions,	 and	 the	 greater	 standard	 of	 persuasion	

when	the	court	chooses	to	hold	a	contested	hearing	on	that	issue.			

       [¶19]		For	three	reasons,	we	conclude	that	the	single	standard	of	proof	

that	 governs	 the	 court’s	 determination	 of	 standing	 is	 that	 of	 persuasion,	

irrespective	of	whether	the	court	adjudicates	the	issue	based	on	the	papers	or	

on	evidence	presented	at	a	hearing.	
14	

        [¶20]		First,	the	statutory	standard	of	a	“prima	facie”	demonstration	of	

standing	echoes	the	language	we	articulated	in	de	facto	parenthood	cases	that	

predated	the	enactment	of	the	MPA.		See,	e.g.,	Curtis	v.	Medeiros,	2016 ME 180,	

¶	18,	152 A.3d 605;	Eaton	v.	Paradis,	2014 ME 61,	¶	8,	91 A.3d 590 (quoting	

Philbrook,	2008 ME 152,	957 A.2d 74);	Pitts,	2014 ME 59,	¶	35,	90 A.3d 1169;	

Philbrook,	2008 ME 152,	¶¶	17,	19-22,	957 A.2d 74.		Given	the	legislative	history	

of	the	MPA,8	we	use	the	common	law	that	the	MPA	later	attempted	to	codify	as	

one	way	to	understand	the	Legislature’s	intentions.		In	none	of	those	cases	have	

we	 equated	 the	 standard	 of	 prima	 facie	 evidence	 with	 the	 mere	 burden	 of	

production.		In	fact,	we	suggested	the	contrary.		For	example,	we	stated	that,	

when	 addressing	 a	 claim	 of	 standing,	 “the	 court	 must	 make	 a	 preliminary	

determination	that	[a	de	facto	parenthood]	relationship	does	in	fact	exist	before	

a	parent	can	be	required	to	litigate	the	issue.”		Philbrook,	2008 ME 152,	¶	19,	

957 A.2d 74 (emphasis	added).		Proving	that	a	fact	exists	requires	more	than	



      8		Although	those	cases	predated	and	therefore	were	not	governed	by	the	MPA,	which	became	

effective	on	July	1,	2016,	see	19-A	M.R.S.	§	1891	(2017),	enacted	by	P.L.	2015,	ch.	296,	§§	A-1,	D-1,	our	
discussion	 in	 these	 cases	 regarding	 the	 procedure	 at	 the	 standing	 and	 plenary	 hearing	 stages	 is	
relevant	to	and	aligned	with	19-A	M.R.S.	§	1891.		Further,	the	legislative	history	of	the	MPA	indicates	
that	 the	 de	 facto	 parentage	 section	 of	 the	 MPA	 is	 intended	 to	 codify	 the	 existing	 common	 law	
doctrines	that	 “require	 an	 explicit	 determination	 of	 standing	 as	a	prerequisite	 for	 maintaining	an	
action,	[and]	recognize	the	elevated	burden	of	proof	that	a	person	claiming	such	status	must	satisfy	
.	.	 .	 .”	 	 See	 L.D.	1017,	 Enacted	 Law	 Summary	 (127th	 Legis.	 2015);	 see	 also	 Family	 Law	 Advisory	
Commission,	Report	to	Maine	Legislature	Joint	Standing	Committee	on	Judiciary	Pursuant	to	Resolve	
2014,	c.	83	On	Proposed	“Maine	Parentage	Act”	4-5	(Dec.	2014).		
                                                                                       15	

simply	 proffering	 evidence	 that,	 if	 believed,	 would	 prove	 the	 point.	 	 Rather,	

proof	of	the	existence	of	a	fact	requires	satisfying	the	burden	of	persuasion.				

      [¶21]	 	 We	 have	 also	 explained	 that	 even	 when	 the	 court	 determines	

standing	based	on	a	review	of	affidavits,	the	question	to	be	addressed	by	the	

court	is	whether	the	claimants	“can	meet	their	burden	of	proof.”		See	Davis	v.	

Anderson,	2008 ME 125,	¶	17,	953 A.2d 1166 (emphasis	added).		The	“burden	

of	proof”	ordinarily	means	the	burden	of	persuasion.		See	Dir.,	Office	of	Workers’	

Comp.	Programs	v.	Greenwich	Collieries,	512 U.S. 267,	272-76	(1994).		And,	in	

the	 analogous	 procedural	 context	 of	 the	 Grandparents	 Visitation	 Act,	 a	

petitioning	 grandparent	 must	 prove	 that	 “it	 is	 more	 likely	 than	 not”—i.e.,	

shown	by	a	preponderance	of	the	evidence—that	he	or	she	has	standing	and	is	

therefore	 entitled	 to	 proceed	 to	 the	 merits	 of	 a	 claim	 to	 establish	 visitation	

rights	with	a	grandchild.		19-A	M.R.S.	§	1803(2)(C);	see	also	Rideout,	2000 ME
198,	 ¶	 30,	 761 A.2d 291  (explaining	 that	 “grandparents	 must	 demonstrate	

standing	before	they	may	litigate	their	[GVA]	claim”	by	“convinc[ing]	the	court	

that	 they	 are	 among	 those	 grandparents	 who	 may	 pursue	 visits	 under	 the	

[GVA]”	(emphasis	added)).		The	level	of	proof	that	requires	a	party	to	convince	

the	court	of	standing	clearly	exceeds	merely	presenting	evidence	of	standing.	
16	

      [¶22]	 	 In	 light	 of	 these	 statements	 describing	 the	 quantum	 of	 proof	

necessary	to	demonstrate	standing	and	the	procedural	phase	where	the	court	

makes	that	determination,	it	is	evident	that	“prima	facie”	as	used	in	this	statute	

is	 not	 a	 reference	 to	 the	 quantum	 of	 necessary	 proof	 but	 rather	 is	 merely	 a	

temporal	 indicator	 that	 the	 standing	 requirement	 is	 to	 be	 determined	

preliminarily	to	any	ultimate	adjudication	of	de	facto	parenthood.	

      [¶23]		Second,	compared	to	a	mere	burden	of	production,	the	burden	of	

persuasion	 is	 more	 consistent	 with	 the	 constitutional	 aspect	 of	 a	 de	 facto	

parenthood	proceeding.		As	is	discussed	above,	a	central	purpose	of	requiring	

a	de	facto	parenthood	claimant	to	prove	standing	is	to	protect	a	parent	from	

undue	interference	with	his	or	her	constitutional	liberty	interests	arising	from	

the	parent-child	relationship.		See,	e.g.,	Troxel, 530 U.S.	at	66;	Rideout,	2000 ME
198,	¶	18,	761 A.2d 291.		If	a	party	claiming	to	be	a	de	facto	parent	were	entitled	

to	a	plenary	hearing	by	merely	proffering	information,	albeit	in	affidavit	form,	

that	 correlated	 with	 the	 elements	 of	 a	 de	 facto	 parenthood	 claim,	 the	 legal	

parents	 could	 face	 excessive	 exposure	 to	 unwarranted	 and	 ultimately	

unsubstantiated	 interference	 with	 their	 constitutionally	 protected	 parenting	

interest.		Holding	a	party	seeking	de	facto	parenthood	status	to	the	burden	of	

persuasion,	regardless	of	the	setting	where	the	court	determines	standing,	best	
                                                                                             17	

achieves	the	desired	balance	between	the	“parents’	fundamental	rights	[and]	

the	 legitimate	 interests	 of	 third	 parties	 .	 .	 .	 asserting	 their	 status	 as	 de	 facto	

parents.”		Eaton,	2014 ME 61,	¶	8,	91 A.3d 590.			

       [¶24]	 	 Third	 and	 finally,	 there	 is	 no	 principled	 reason	 why	 a	 standing	

determination	 should	 be	 subject	 to	 one	 standard	 of	 proof	 if	 the	 court	 makes	

that	 determination	 based	 on	 the	 pleadings	 and	 affidavits,	 and	 a	 greater	

standard	of	proof	if	the	evidence	is	presented	in	a	different	way,	namely,	at	a	

contested	 hearing.	 	 In	 either	 procedural	 setting,	 the	 question	 of	 standing	

presented	to	the	court	is,	in	the	end,	identical.		As	we	have	noted,	pursuant	to	

the	 plain	 terms	 of	 section	 1891(2)(C),	 the	 standard	 of	 proof	 requires	 the	

claimant	 to	 present	 persuasive	 evidence	 of	 standing.	 	 Given	 that	 evidentiary	

standard	applicable	in	a	contested	hearing	held	by	the	court	in	its	discretion,	

the	standard	for	an	adjudication	of	standing	without	a	court	hearing	should	not	

be	lower.			

       [¶25]		For	these	reasons,	a	party	seeking	to	be	adjudicated	as	a	de	facto	

parent	is	subject	to	a	preliminary	burden	to	persuade	the	court	of	the	party’s	

standing,	and	not	merely	to	produce	evidence	of	standing.			

       [¶26]		In	this	context,	we	note	that	we	have	not	explicitly	articulated	the	

standard	 of	 proof	 applicable	 to	 the	 question	 of	 standing,	 although	 we	 have	
18	

made	more	general	characterizations	of	that	standard,	as	discussed	above.		See	

supra	¶	19.		For	the	reasons	explained	above,	the	claimant’s	evidence	must	be	

persuasive,	 meaning	 that	 the	 proof	 must	 be	 at	 least	 a	 preponderance.9	 	 See	

Jacobs	v.	Jacobs,	507 A.2d 596,	599	(Me.	1986)	(“The	standard	of	proof	in	a	civil	

case	between	two	private	parties	is	ordinarily	preponderance	of	the	evidence,	

a	rule	that	is	departed	from	only	in	those	rare	circumstances	where	a	higher	

standard	of	proof	is	clearly	justified	for	constitutional	or	other	significant	policy	

reasons.”).	 	 The	 standard	 governing	 a	 standing	 determination	 need	 not	 be	

greater	 than	 that,	 however,	 because	 at	 the	 plenary	 hearing	 a	 petitioner	 who	

already	established	standing	must	prove	a	de	facto	parent	relationship	by	clear	

and	convincing	evidence—that	is,	to	a	high	level	of	probability.		See	19-A	M.R.S.	

§	1891(3);	In	re	G.T.,	2016 ME 2,	¶	10,	130 A.3d 389;	Eaton,	2014 ME 61,	¶	9,	

91 A.3d 590;	Pitts,	2014 ME 59,	¶	27,	90 A.3d 1169.		To	require	a	petitioner	to	

prove	at	a	preliminary	hearing	the	same	elements	and	to	the	same	standard	of	

proof	that	govern	the	plenary	hearing	would	render	the	latter	duplicative.			




   9		Of	course,	when	the	court	initially	examines	the	parties’	standing	submissions	on	the	papers	and	

determines	that	there	are	contested	facts,	it	need	not	hold	a	hearing	on	standing	if,	even	assuming	
the	petitioner’s	assertions	are	true,	they	could	not	or	do	not	meet	the	preponderance	standard.	
                                                                                       19	

      [¶27]		Having	identified	the	statutory	requirements	governing	standing,	

we	now	consider	Davis’s	assertion	that	the	court	erred	by	determining	that	she	

does	not	have	standing	to	pursue	her	complaint	for	de	facto	parenthood.			

B.	   Davis’s	Standing	

      [¶28]	 	 To	 establish	 standing	 pursuant	 to	 the	 MPA,	 but	 see	 supra	 n.7,	 a	

petitioner	 must	 prove	 each	 of	 the	 elements	 of	 a	 de	 facto	 parent	 relationship	

with	 the	 child	 by—as	 we	 now	 hold—a	 preponderance	 of	 the	 evidence.	 	 The	

elements	are	as	follows:	

      A. The	person	has	resided	with	the	child	for	a	significant	period	of	
         time;	
         	
      B. The	person	has	engaged	in	consistent	caretaking	of	the	child;		
	
      C. A	 bonded	 and	 dependent	 relationship	 has	 been	 established	
         between	the	child	and	the	person,	the	relationship	was	fostered	
         or	supported	by	another	parent	of	the	child	and	the	person	and	
         the	 other	 parent	 have	 understood,	 acknowledged	 or	 accepted	
         that	or	behaved	as	though	the	person	is	a	parent	of	the	child;		
	
      D. The	person	has	accepted	full	and	permanent	responsibilities	as	
         a	 parent	 of	 the	 child	 without	 expectation	 of	 financial	
         compensation;	and		
	
      E. The	continuing	relationship	between	the	person	and	the	child	is	
         in	the	best	interest	of	the	child.		
	
19-A	 M.R.S.	 §	 1891(3)(A)-(E).	 	 Because	 Davis	 had	 the	 burden	 of	 proof	 at	 the	

hearing	 on	 standing,	 see	 id.	 §	 1891(2),	 she	 must	 establish	 on	 appeal	 that	 the	
20	

evidence	compelled	the	court	to	find	each	of	those	five	elements	in	her	favor.		

See	 id.	 §	 1891(3)(A)-(E);	 Baillargeon	 v.	 Estate	 of	 Daigle,	 2010 ME 127,	 ¶	20,	

8 A.3d 709.				

        [¶29]		After	reviewing	the	affidavits	presented	by	Davis	and	McGuire,	the	

court	 found	 that	 Davis	 had	 not	 presented	 prima	 facie	 evidence	 on	 several	

necessary	statutory	elements	of	a	de	facto	parenthood	case—that	the	child	had	

resided	 with	 her	 for	 a	 significant	 period	 of	 time	 as	 required	 by	 section	

1891(3)(A),	 and	 that	 Danielle	 understood,	 acknowledged	 or	 accepted	 that	

Davis	had	a	parental	relationship	with	the	child	or	behaved	as	though	the	Davis	

was	a	parent	of	the	child,	as	required	in	part	of	section	1891(3)(C).		The	court	

then	 held	 a	 hearing	 on	 those	 criteria	 so	 that,	 on	 the	 basis	 of	 the	 parties’	

evidence,	it	could	“determine”	the	facts	in	dispute.			

	       [¶30]	 	 The	 court	 issued	 its	 dispositive	 order	 on	 standing	 after	 the	

hearing.10	 	 The	 court	 found	 that	 the	 child	 had	 never	 resided	 at	 Davis’s	 home	

even	though	he	stayed	there	frequently	and	had	a	space	of	his	own	and	kept	


    10		Although	the	judgment	made	reference	to	“prima	facie	evidence,”	it	is	apparent	that	the	court	

held	Davis	to	the	burden	of	persuasion,	which,	as	we	hold	today,	was	correct.		In	the	order	stating	
that	a	hearing	would	be	held,	the	court	explained	that	the	purpose	of	the	hearing	was	to	allow	the	
court	“to	determine”	facts	bearing	on	certain	elements	of	a	de	facto	parenthood	case.		At	the	hearing	
itself,	the	 court	 stated	 that	 its	intent	was	 to	 “make	 the	 determination	as	to	 standing.”	 	 And	in	the	
judgment	issued	following	the	hearing,	the	court	made	reference	to	the	statutory	provision	that,	at	a	
hearing	 on	 standing,	 the	 court	 was	 to	 “determine”	 facts	 that	 bear	 on	 standing,	 see	 19-A	 M.R.S.	
§	1891(2)(C).			
                                                                                         21	

some	 of	 his	 belongings	 there.	 	 Rather,	 the	 child	 resided	 at	 Danielle’s	 home,	

which	 was	 separate	 from	 Davis’s,	 and	 it	 was	 this	 address	 that	 was	 used	 for	

school	 purposes	 and	 extracurricular	 activities.	 	 The	 court	 also	 found	 that	

Danielle	 did	 not	 regard	 Davis	 as	 the	 child’s	 parent	 with	 rights	 equal	 to	 hers.		

Although	Davis	consistently	supported	 and	 assisted	Danielle	with	raising	the	

child,	 and	 Davis’s	 relationship	 with	 this	 child	 differed	 from	 the	 relationships	

she	 has	 with	 her	 other	 grandchildren,	 the	 court	 did	 not	 err	 in	 its	 ultimate	

conclusion	     that	    Davis’s	    relationship	     with	    the	    child	   was	     a	

grandparent-grandchild	relationship	and	not	that	of	a	de	facto	parent.			

       [¶31]		We	have	previously	addressed	the	issue	presented	here—whether	

the	court	erred	by	dismissing	a	grandparent’s	de	facto	parenthood	complaint	

for	want	of	standing.		Philbrook,	2008 ME 152,	957 A.2d 74.		In	that	case,	the	

petitioners,	 who	 were	 the	 children’s	 maternal	 grandparents,	 had	 provided	

substantial	 care	 to	 the	 children	 when	 the	 children’s	 mother	 lived	 in	 the	

grandparents’	 home	 with	 the	 children	 on	 and	 off	 for	 a	 period	 of	 years.	 	 Id.	

¶¶	2-13.		In	affirming	the	judgment	dismissing	the	petition,	we	stated:	

             We	 have	 never	 extended	 the	 de	 facto	 parent	 concept	 to	
       include	an	individual	who	has	not	been	understood	to	be	the	child’s	
       parent	but	who	intermittently	assumes	 parental	duties	at	certain	
       points	of	time	in	a	child’s	life.		Rather,	when	we	have	recognized	a	
       person	as	a	de	facto	parent,	we	have	done	so	in	circumstances	when	
22	

        the	individual	was	understood	and	acknowledged	to	be	the	child’s	
        parent	both	by	the	child	and	by	the	child’s	other	parent.11			

Id.	¶	23.		It	is	not	enough	that	the	grandparents	had	“provided	needed	care	for	

the	 [children],”	 because	 “they	 were	 never	 thought	 to	 be	 the	 [children’s]	

parents.”		Id.	¶	26.	

	       [¶32]	 	 Here,	 the	 court	 found	 that	 Davis	 had	 a	 bonded	 and	 dependent	

relationship	 with	 the	 child	 and	 that	 Danielle	 fostered	 that	 relationship.	 	 The	

court	found,	however,	that	Danielle	did	not	understand,	acknowledge,	or	accept	

Davis	as	a	parent	even	though	Danielle	accepted	Davis’s	care	for	her	son.		The	

court	correctly	drew	the	proper	distinction,	which	can	be	nuanced	and	subtle,	

between	the	role	of	a	nurturing	and	involved	caregiver	and	one	who	acts	with	

and	 is	 recognized	 as	 being	 fully	 equivalent	 to	 a	 parent.	 	 Cf.	 Kilborn	 v.	 Carey,	

2016 ME 78,	¶¶	4-7,	19,	140 A.3d 461 (describing	evidence	that	demonstrated	

the	mother’s	intent	that	the	putative	de	facto	parent	assume	a	parental	role	for	

the	 child).	 	 Here,	 the	 evidence	 did	 not	 compel	 the	 court	 to	 find	 that	 Danielle	

regarded	Davis	as	a	parent	to	the	child.12		As	a	result	of	this	determination,	the	


    11		The	MPA	does	not	require	the	child	to	acknowledge	the	putative	de	facto	parent	as	a	parent.		

See	 generally	 19-A	 M.R.S.	 §	 1891(3).	 	 However,	 subsection	 3	 appears	 to	 be	 a	 codification	 of	 the	
principle	that	the	child’s	parent	must	recognize	the	putative	de	facto	parent	as	a	parent.				
    12		Davis	argues	that	“[w]hile	assuming	a	parental	role	completely	certainly	strengthens	a	claim	

for	de	facto	parentage,	the	wording	of	the	statute	does	not	require	this.”		In	fact,	section	1891(3)(C),	
the	common	law	that	it	codifies,	and	the	very	term	“de	facto	parent”	require	just	that.		See	19-A	M.R.S.	
§	1891(3).			
                                                                                                               23	

court	was	required	to	dismiss	the	complaint—as	it	did—because	Davis	did	not	

have	standing	to	proceed	with	her	de	facto	parenthood	claim.13	

        [¶33]		Finally,	contrary	to	Davis’s	contention,	dismissal	of	her	complaint	

for	 lack	 of	 standing	 does	 not	 mean	 that	 a	 grandparent	 is	 held	 to	 a	 higher	

standard	 than	 the	 standard	 that	 applies	 to	 someone	 who	 is	 not	 a	 family	

member.		Proper	application	of	the	constitutionally	based	principles	regulating	

de	 facto	 parenthood	 proceedings	 will	 require	 any	 person—regardless	 of	

whether	 there	 is	 a	 biological	 relationship	 to	 the	 child—to	 present	 exacting	

proof	 to	 be	 adjudicated	 a	 de	 facto	 parent	 and	 awarded	 parental	 rights	 to	

someone	 else’s	child.		See	19-A	M.R.S.	§	 1891.	 	Here,	Davis	was	found	to	lack	

standing	not	because	she	was	held	to	a	standard	that	is	greater	than	would	have	

been	 applied	 if	 she	 were	 not	 the	 child’s	 grandparent,	 but	 rather	 because	 she	

failed	to	persuade	the	court	that	the	child’s	mother	acknowledged,	accepted,	or	

understood	her	as	a	parent	to	the	child.			

        The	entry	is:	

                          Judgment	affirmed.		
	
	       	        	        	        	        	

    13		Because	a	petitioner’s	failure	to	satisfy	any	of	the	elements	of	standing	is	fatal	to	the	petition	

itself,	we	need	not	and	do	not	address	the	court’s	alternative	conclusion	that	the	child	had	not	resided	
with	 Davis	 for	 a	 significant	 period.	 	 See	 19-A	 M.R.S.	 §	 1891(2),	 (3)	 (setting	 out	 the	 elements	 to	
establish	standing	in	the	conjunctive).			
24	

Elissa	 J.	 Roberts,	 Esq.	 (orally),	 Schneider	 &	 Brewer,	 Waterville,	 for	 appellant	
Maureen	D.	Davis	
	
Tiffany	 Bond,	 Esq.	 (orally),	 BondLaw,	 Portland,	 for	 appellee	 Bennie	 C.		
McGuire	III	
	
	
Skowhegan	District	Court	docket	number	FM-2016-235	
FOR	CLERK	REFERENCE	ONLY